Citation Nr: 1813904	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  17-12 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1957 to May 1959.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a June 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran filed a claim in February 2016, contending that his claimed hearing loss and tinnitus are related to hazardous noise exposure during active service.

In a November 2016 notice of disagreement (NOD), the Veteran indicated that he was not afforded a VA examination or opinion but that he has "since had an examination at the VAMC in Beckley, WV" where he was given hearing aids.

In a January 2018 statement in support of claim, the Veteran stated that "it seems as though no weight was given to any of the acoustic trauma I was subject to on active duty."  The Veteran indicates that he was qualified on multiple weapon systems during service and notes that his DD214 lists only Chemical Lab specialist as the specialty but that he also had tank training.

In disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold under McLendon is low.

To date, the Veteran has not been afforded a VA examination for his claimed bilateral hearing loss or tinnitus.  While the Veteran has stated that his claimed hearing loss and tinnitus conditions may be associated with service, there is no competent evidence of a current disability.  Thus, a VA examination under the standards of McLendon is not warranted at this time.

However, a review of the record reveals that the mentioned VAMC examination and any records related to treatment, including hearing aids, are not associated with the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records, if any, and associate them with the virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  Then, after completion of all requested development, conduct any additional development that may be indicated by receipt of treatment records, including scheduling the Veteran for a VA audiology compensation and pension examination if so indicated.

3.  Then, readjudicate the claims on appeal.  If any benefit for which there is a perfected appeal remains denied, furnish a supplemental statement of the case to the Veteran and his representative.  Once they are afforded an appropriate opportunity to respond, the claim should be returned to the Board for appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

